SETTLEMENT AGREEMENT AND GENERAL MUTUAL RELEASE This Settlement Agreement and General Mutual Release (“Agreement”) is made and entered into as of December , 2008, by and between Ethos Environmental, Inc. (“ETHOS”) and MKM Opportunity Master Fund, Limited, a Cayman Islands corporation (“MKM”).ETHOS and MKM are sometimes referred to herein as “Party” or “Parties”. RECITALS WHEREAS, on or about August 1, 2008, Ethos issued a Convertible Promissory Note to MKM for the principal amount of $300,000 (the “Note”). WHEREAS, on or about August 1, 2008, Ethos issued a Common Stock Purchase Warrant to MKM for 1,000,000 shares of Ethos common stock (the “August Warrant”). WHEREAS, on or about October 1, 2008, Ethos issued a Common Stock Purchase Warrant to MKM for 500,000 shares of Ethos common stock (the “October Warrant”). WHEREAS, The Note, August Warrant and October Warrant shall collectively be referred to as the “Prior Agreements.” WHEREAS, the parties have resolved to terminate the Prior Agreements and enter into a new Common Stock Purchase Warrant and a new Convertible Promissory Note pursuant to terms and conditions herein. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants set forth in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which is acknowledged, the Parties covenant and agree as follows: A.Consideration.As full consideration for the Settlement and Mutual General Release hereunder: 1.MKM shall provide additional financing to ETEV in the amount of: (i) $150,000 within three (3) business days from the date of the Agreement; and, (ii) $100,000 within thirty (30) days from the date of this Agreement; and, 2.ETEV shall: (i) issue to MKM five hundred thousand (500,000) shares of ETEV common stock within ten (10) business days from the date of this Agreement; (ii) pay five thousand dollars ($5,000) to MKM within ten (10) business days from the date of this Agreement; (iii) shall issue to MKM a five year Common Stock Purchase Warrant for the purchase of one million five hundred thousand (1,500,000) shares at a purchase price of $.25 per share; and, (iv) ETEV shall issue a replacement Convertible Promissory Note (the “New Note) in the principal amount of $450,000 bearing simple interest at a rate of ten percent (10%) per annum,with the face value of the New Note to be increased to $550,000 upon receipt of the additional financing amount as set forth in Section A(1)(ii) above, with the New Note maturing and becoming due and payable on September 30, 2009. 1 B.Breach; Action for Damages.Either Party may seek damages against the other resulting from a breach of this Agreement. C.Attorneys’ Fees.In the event of any action or proceeding instituted between the Parties in connection with any breach of this Agreement, the prevailing Party shall be entitled to recover from the losing Party all of the prevailing Party’s litigation costs and expenses, including attorneys’ fees and non-statutory costs. D.Each Party to Bear Previous Fees and Costs.Except as otherwise set forth herein, each Party hereto shall be responsible for payment of its own attorneys’ fees, costs, and all other expenses incurred at any time with respect to the drafting of this Agreement. E.No Waiver.The waiver by any party of the performance of any covenant, condition, promise or breach shall not invalidate this Agreement, nor shall it waive that Party’s or any other Party’s right to future performance of such covenant, condition or promise.The failure to pursue or the delay in pursuing any remedy or in insisting upon full performance any covenant, condition or promise shall not prevent a party from later pursuing remedies or insisting upon full performance for the same or similar defaults, breaches or failures. F.Notices.All notices, approvals, requests, demands and other communications required or permitted to be given under this Agreement shall be in writing and shall either be delivered in writing personally or sent by overnight mail delivery or sent by certified first class mail, postage prepaid, deposited in the United States mail, and properly addressed to the Party at its address below, or at any other address that such Party may designate by written notice to the other Parties, with copies to the counsel at the addresses shown below, or to such other counsel as the Parties may designate by written notice to the other Parties.Notice shall be effective immediately upon personal delivery, after five (5) calendar days if made by regular mail or after two (2) business days if given by overnight mail or by facsimile. If to ETHOS With a copy to: Ethos Environmental, Inc. Attn: Corey P. Schlossmann 6800 Gateway Park Drive San Diego, CA92154 Fax: (619) 575-9300 Luis Carrillo, Esq. 6800 Gateway Park Drive San Diego, CA92154 Fax:(619) 575-9300 If to MKM: 2 G.Mutual Release.MKM, on the one hand, and ETHOS, on the other hand, for themselves and their respective predecessors, successors, affiliates, officers, directors, principals, partners, employees, executors, beneficiaries, representatives, agents, assigns, attorneys, and all others claiming by or through them hereby release and forever discharge each other and their respective predecessors, successors, affiliated entities, subsidiaries, parent companies, affiliates, officers, directors, principals, partners, employees, executors, beneficiaries, representatives, agents, assigns, and attorneys from any and all claims, causes of action, suits, proceedings, debts, contracts, controversies, claims and demands of any kind, nature or description, that were alleged, or could have been alleged, related to or arising out of the Prior Agreements, whether based upon a tort, contract or other theory of recovery, and whether for compensatory damages, punitive damages or other relief in law, equity or otherwise. H.Release of Unknown Claims Arising from Actions.The Parties acknowledge that they are familiar with Section 1542 of the California Civil Code, which provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. The Parties expressly waive and relinquish any and all rights and benefits which they may have under, or which may be conferred upon them by the provisions of Section 1542 of the California Civil Code, as well as under any other similar state or federal statute or common law principle, with respect to all claims alleged, or that could have been alleged, related to or arising out of the Prior Agreements.The Parties acknowledge that such waiver shall not prevent the Parties from seeking damages against the other resulting from a breach of this Agreement. I.Entire Agreement; No Oral Modification. This Agreement constitutes the complete and entire written agreement of compromise, settlement and release between the Parties and constitutes the complete expression of the terms of the settlement.
